                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                            CIVIL ACTION NO. 5:19-CV-23-TBR

SANDERS, et al.,                                                                   PLAINTIFFS
v.
CITY OF PEMBROKE, et al.,                                                        DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants Heather Holland, Lindee Monroe, and

Rebecca Perry’s Motion to Dismiss for Failure to State a Claim, or alternatively, Motion to Dismiss

for Lack of Jurisdiction, or alternatively, Motion for Summary Judgment. [DN 93]. Plaintiff Leonia

Sanders, individually, and Leonia Sanders, the parent and guardian of Ronald Sanders, responded,

[DN 103], and Defendants replied, [DN 104]. This matter is ripe for adjudication. For the reasons

stated herein, Defendants’ Motion for Summary Judgment, [DN 93], is GRANTED.

                                        BACKGROUND
       Plaintiff Leonia Sanders lives in Pembroke, Kentucky with her twenty-seven-year-old son,

Ronald. [DN 51 at 771–72]. Mr. Sanders suffers from mental illness and Ms. Sanders worked with

the Kentucky Cabinet for Health and Family Services (“CHFS”) and Pennyroyal Mental Health

Center (“PMHC”) to manage her son’s medications. Id. at 772. However, Ms. Sanders claims that

these institutions “betrayed her and Ronald, and with the help of county and municipal law

enforcement, [] conspired to kidnap her son” by making him a ward of the state. Id.. The Amended

Complaint provides a detailed description of the alleged conspiracy and implicates multiple

individuals in Christian County. However, given that the current motion was filed by Heather

Holland, Lindee Monroe, and Rebecca Perry, the Court will focus its recitation of the facts on

these three defendants.



                                                1
       According to Plaintiffs, the alleged conspiracy began in February 2017. Id. at 777.

Plaintiffs had recently moved to Pembroke and Mr. Sanders became known in the community for

listening to his boombox and dancing around town. Id. On July 26, 2017, an apartment complex

manager complained to the local police chief that a man with a boombox was dancing near her

property and appeared to be intoxicated. Id. at 778. Shortly thereafter, Mr. Sanders was arrested

and charged with public intoxication. Id. at 779. A few months later, on October 23, 2017, Mr.

Sanders was charged with trespassing at a personal residence. Id. at 780. The next day, Ms. Sanders

filed a petition to involuntarily hospitalize Mr. Sanders because he was hearing voices and

hallucinating. Id. at 781.

       In December 2017, Mr. and Ms. Sanders’ relationship with the staff at PMHC began to

deteriorate. Id. at 783. Reba Pleasant, Mr. Sanders’ caseworker, told Mr. Sanders that someone

other than his mother could be his legal guardian. Id. On January 18, 2018, Ms. Sanders claimed

she saw Ms. Pleasant inappropriately kiss Mr. Sanders on the mouth. Id. at 784. Although PMHC

did not find that Ms. Pleasant had acted unprofessionally, she was removed from the case. Id.

According to the Amended Complaint, on January 29, Ms. Pleasant falsely informed PMHC

practitioner Jennifer Villareal that Ms. Sanders refused to provide Mr. Sanders with his medication

and failed to properly supervise him. Id. She also mentioned Mr. Sanders’ trespassing charge, and

stated he was a nuisance with his boombox and public drinking. Id. Later that day, Janet Tolliver

of PMHC filed a Petition for Involuntary Hospitalization and Mr. Sanders was placed in a 72-hour

hold. Id. at 784–85.

       On February 1, 2018, Assistant Christian County Attorney Lincoln Foster advised Heather

Holland of CHFS that his office would be filing a Petition for Emergency Guardianship of Mr.

Sanders. Id. at 786. On February 2, Assistant County Attorney Maureen Leamy signed a Petition



                                                2
to Determine if Disabled and an Application for Appointment of Fiduciary for Disabled Persons.

Id. The Application for Appointment of Fiduciary listed the petitioner as “Commonwealth of

Kentucky ex rel Maureen Leamy with CFHS Being Appointed” and included Ms. Leamy’s signed

affidavit stating that Mr. Sanders was in imminent harm, or a danger or a threat of danger to himself

or others. Id.; [DN 103-2 at 1281]. On February 8, Ms. Holland contacted Jimmy Coyer at PMHC

to alert him that Mr. Sanders could require placement at PMHC depending on the outcome of the

County Attorney’s guardianship petition. [DN 51 at 787–88].

       On February 13, 2018, the Christian County district court conducted a guardianship

hearing. Id. at 789. Mr. and Ms. Sanders claim they were not notified of the proceeding and did

not attend; however, Mr. Sanders’ previously appointed guardian ad litem was present on his

behalf. Id. Additionally, Ms. Tolliver, Ms. Pleasant, and Lindee Monroe of CHFS were in

attendance. Id. First, District Court Judge Cotthoff entered an order appointing Ms. Leamy and

CHFS as Mr. Sanders’ emergency fiduciaries. Id. The order suspended Mr. Sanders’ right to

determine his living arrangement, to consent to medical procedures, and to handle financial

responsibilities. Id. Additionally, Judge Cotthoff ordered a sheriff to transport Mr. Sanders to

PMHC in Madisonville, Kentucky. Id. at 790. Next, the court conducted a review of the emergency

appointment. Id. Ms. Leamy testified that Mr. Sanders’ mental illness and his mother’s lack of

supervision caused Mr. Sanders to incur the public intoxication and trespassing charges. Id.

Moreover, she claimed the emergency appointment was necessary for Mr. Sanders to avoid future

criminal charges and that CHFS was the most appropriate entity to take guardianship. Id. Judge

Cotthoff concluded the proceedings by ruling that Mr. Sanders would reside at PMHC until a

disability hearing took place on April 4, 2018. Id.




                                                 3
       Later that day, Ms. Tolliver requested Mr. and Ms. Sanders come to PMHC for a

psychological evaluation. Id. at 791. When they arrived at the facility, two Christian County

sheriff’s deputies read the order directing Mr. Sanders to be transported to PMHC in Madisonville.

Id. Mr. Sanders attempted to run away but was apprehended by police. Id. He was arrested and

charged with fleeing/evading police and resisting arrest. Id. at 792. On February 15, Judge Cotthoff

ordered Mr. Sanders to seek examination and treatment at Western State Hospital (“WSH”) in

order to determine his competency to stand trial. Id. The Christian County Clerk then faxed Mr.

Sanders’ guardianship order to WSH. Id. at 793. However, the order had been tampered with such

that CHFS was listed as Mr. Sanders’ sole guardian and Ms. Leamy’s name had been removed

from the order. Id.

       Mr. Sanders remained at WSH from February 15 through February 20. Id. at 795. During

this time, Dr. Susan Redmond-Vaught examined Mr. Sanders and found that he was incompetent

to stand trial. Id. at 794. Plaintiffs also claim that while Mr. Sanders was at WSH, Rebecca Perry

of CHFS signed eight authorization forms as his emergency state guardian, which exceeded the

scope of the powers authorized by the guardianship order. Id. at 795.

       On February 21, 2018, Judge Cotthoff amended the guardianship order to remove Mr.

Sanders’ right to execute instruments and enter into contracts. Id. Mr. Sanders was then transported

to PMHC in Madisonville and his case was transferred to Hopkins County District Court. Id. at

795–96. On April 11, Ms. Sanders filed a petition to become her son’s legal guardian. Id. at 797.

On April 19, Hopkins County District Judge Massamore conducted an open proceeding regarding

Mr. Sanders’ disability status. Id. While reviewing Mr. Sanders’ file, he determined that one of

Dr. Redmond-Vaught’s evaluations of Mr. Sanders was defective because it was unsigned and




                                                 4
undated. Id. The judge ordered a practitioner at Baptist Medical Madisonville to conduct the

missing evaluation and set the disability trial for May 17, 2018. Id. at 798.

       On May 17, a jury found Mr. Sanders disabled in managing his financial resources, and

partially disabled in managing his personal affairs. Id. On May 29, the district court conduced a

hearing to determine whether to grant guardianship to CHFS or Ms. Sanders. Id. at 799. At the

outset of the hearing, Dondra Meredith, CHFS Assistant General Counsel, clarified for the court

that CHFS did not request to be appointed as Mr. Sanders’ guardian, stating that while the Christian

County Attorney’s office may have purported to file the petition on the agency’s behalf, CHFS did

not petition for guardianship. [See DN 94]. Judge Massamore accepted Ms. Meredith’s

explanation, and after conducting the remainder of the hearing, he granted Ms. Sanders legal

guardianship of her son. [DN 51 at 799].

       On February 13, 2019, Plaintiffs filed the current action alleging violations of 42 U.S.C. §

1985 and 42 U.S.C. § 1983, defamation, abuse of process, assault, battery, false imprisonment,

false arrest, and outrage. [See DN 51]. Ms. Holland, Ms. Monroe, and Ms. Perry filed the instant

motion to dismiss for failure to state a claim, or alternatively, motion to dismiss for lack of

jurisdiction, or alternatively, motion for summary judgment. [DN 93]. Because Defendants relied

on exhibits regarding the state court proceedings to support their motion, the Court will analyze

Defendant's motion pursuant to Federal Rule of Civil Procedure 56. See Song v. City of Elyria,

Ohio, 985 F.2d 840, 842 (6th Cir. 1993) (citing Federal Rule of Civil Procedure 12(b) and

explaining that if matters outside the pleading are presented, the court will treat a motion to dismiss

as one for summary judgment to be disposed of by Rule 56).

                                       LEGAL STANDARD




                                                  5
        Summary judgment is appropriate when the record, viewed in the light most favorable to

the nonmoving party, reveals “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

material fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

Court “may not make credibility determinations nor weigh the evidence when determining whether

an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014)

(citing Logan v. Denny's, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Ahlers v. Schebil, 188 F.3d 365,

369 (6th Cir. 1999)). “The ultimate question is ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Back v. Nestlé USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting

Anderson, 477 U.S. at 251–52).

        As the party moving for summary judgment, Defendants must shoulder the burden of

showing the absence of a genuine dispute of material fact as to at least one essential element of

Plaintiffs’ claims. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at 726 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986)). Assuming Defendants satisfy their burden of production,

Plaintiffs “must—by deposition, answers to interrogatories, affidavits, and admissions on file—

show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at 726 (citing Celotex

Corp., 477 U.S. at 324).

                                          DISCUSSION
   I.      42 U.S.C. § 1985(3)




                                                 6
       First, Plaintiffs claim that Defendants conspired against Mr. and Ms. Sanders in violation

of 42 U.S.C. § 1985(3). The Sixth Circuit has held that a viable 42 U.S.C. § 1985(3) claim must

contain:


           (1) [A] conspiracy involving two or more persons (2) for the purpose of
           depriving, directly or indirectly, a person or class of persons of the equal
           protection of the laws and (3) an act in furtherance of the conspiracy (4) which
           causes injury to a person or property, or a deprivation of any right or privilege
           of a citizen of the United States.


Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837, 839 (6th Cir. 1994) (citing Hilliard v. Ferguson,

30 F.3d 649, 652–53 (5th Cir. 1994)). A plaintiff “must also establish that the conspiracy was

motivated by a class-based animus.” Johnson, 40 F.3d at 839.

       In this case, Plaintiffs allege that the Defendants entered into an agreement “with the

objective of legally incapacitating and physically removing Ronald Sanders from Christian

County, effectively kidnapping him, through an abuse of the judicial and social services

processes,” in violation of Mr. Sanders’ Fourth and Fourteenth Amendment rights and Ms.

Sanders’ Fourteenth Amendment rights. [DN 51 at 800]. Plaintiffs believe the plan to make Mr.

Sanders a ward of the state “originated with the prosecutors, who were frustrated that they could

not convict him of a crime due to his incompetency to stand trial.” Id. at 801. They claim Ms.

Holland joined this conspiracy after Mr. Foster informed her that the Christian County Attorney’s

office planned to file for emergency guardianship. Id. Additionally, Plaintiffs assert that Ms.

Monroe and Ms. Perry took substantial steps in furtherance of the conspiracy by exercising

physical restraint and control over Mr. Sanders while he was a ward of the state. Id. at 802.

       More specifically, Plaintiffs contend Ms. Holland’s involvement in the conspiracy is

evidenced by (1) her email to Mr. Coyer notifying him that Mr. Sanders may require placement at

PMHC if the court granted the County Attorney’s guardianship petition; (2) Ms. Leamy’s affidavit

                                                  7
stating that Mr. Sanders was an immediate danger to himself and others; and (3) Ms. Holland’s

memos recording her contacts with the County Attorney’s office and Mr. Coyer. [DN 103 at 1367].

Moreover, Plaintiffs claim the fact that “Monroe was present in the courtroom with other co-

conspirators, who sat in the gallery, upon the direction of Holland, [] proves that Monroe shared

an agreement with Holland that the hearing take place and the appointment occur.” Id. at 1369.

Finally, Plaintiffs’ argue Ms. Monroe and Ms. Perry’s agreement to exercise physical control over

Mr. Sanders is illustrated by Ms. Perry’s execution of instruments on Mr. Sanders’ behalf, in

excess of the scope of her powers as guardian. Id. at 1370.

       In their Motion for Summary Judgment, Defendants argue that “Plaintiffs have failed to

plausibly allege the CHFS Defendants shared the same alleged conspiratorial objective as the other

defendants.” [DN 93-1 at 1051]. Rather, Defendants claim their actions were dictated by court

orders and Kentucky law. Id. at 1051–52. Specifically, KRS 387.530 states that “any interested

person” may file a petition for guardianship. Id. at 1054. Once filed, the district court may appoint

“any suitable person or any entity” as guardian, including CHFS, if no other suitable person is

available. Id. Here, the County Attorney’s office submitted a petition for guardianship of Mr.

Sanders; at the guardianship hearing, the district court judge determined that Ms. Leamy and CHFS

were appropriate guardians. Id. As guardian, CHFS workers coordinated with PMHC to ensure

that Mr. Sanders’ had appropriate housing. Id. at 1056. Thus, Defendants argue, this coordination

illustrates their responsibility in performing their job duties, not circumstantial evidence of a

conspiracy. Id.

       The Court finds that the facts, examined in the light most favorable to Plaintiffs, do not

amount to a claim of civil rights conspiracy under 42 U.S.C. § 1985(3). Plaintiffs have not pointed

to any evidence that tends to prove even the first factor, a conspiracy involving Ms. Holland, Ms.



                                                 8
Monroe, and Ms. Perry. Rather, the facts indicate that these Defendants performed their duties as

CHFS employees to ensure that Mr. Sanders’ physical and emotional needs were met after the

district court judge granted the County Attorney’s petition for guardianship. The fact that Ms.

Holland knew of the County Attorney’s plans to seek guardianship before the hearing does not

demonstrate that she was involved in a conspiracy. Rather, Ms. Holland’s contact with Mr. Foster

and Mr. Coyer illustrates reasonable and necessary planning for Mr. Sanders’ needs. Moreover,

there is no evidence that Ms. Holland, or any other CHFS employee, had any knowledge regarding

the contents of Ms. Leamy’s petition or affidavit, or of the County Attorney’s office’s alleged

motivations in seeking guardianship. As for Ms. Monroe, the fact that she was present during the

guardianship hearing does not demonstrate she was involved in a conspiracy. Finally, while Ms.

Perry may have exceeded the powers authorized by the guardianship order by executing

instruments on behalf of Mr. Sanders, there are no facts to suggest she had any agreement, or even

any contact with any of the remaining defendants involved in the alleged conspiracy. Accordingly,

Plaintiffs have not demonstrated that the CHFS Defendants were involved in a conspiracy against

Mr. Sanders and Ms. Sanders and therefore, they are entitled to judgment as a matter of law.1

    II.      42 U.S.C. § 1983

          Second, the Amended Complaint alleges that Defendants conspired against Plaintiffs in

violation of 42 U.S.C. § 1983. [DN 51 at 808]. A civil conspiracy under 42 U.S.C. § 1983 is “an

agreement between two or more persons to injure another by unlawful action.” Revis v. Meldrum,

489 F.3d 273, 290 (6th Cir. 2007). “To successfully plead a civil conspiracy, Plaintiffs must allege

that ‘(1) a single plan existed, (2) the conspirators shared a conspiratorial objective to deprive the



1
 Since Plaintiffs failed to establish that the CHFS Defendants were involved in a conspiracy, the Court need not
address Defendants’ additional arguments in support of summary judgment, including judicial immunity, the
Rooker-Feldman doctrine, and qualified immunity.

                                                         9
Plaintiffs of their constitutional rights, and (3) an overt act was committed.” Pritchard v. Hamilton

Twp. Bd. Of Trustees, 424 F. App’x 492, 508 (6th Cir. 2011) (quoting Revis, 489 F.3d at 290). For

the reasons stated in the prior section, Plaintiffs have not demonstrated that Ms. Holland, Ms.

Monroe, and Ms. Perry were involved in a conspiracy against Mr. and Ms. Sanders. Thus,

Defendants are entitled to a judgment as a matter of law as to the 42 U.S.C. § 1983 claim.

   III.      False Imprisonment

          Count Four of the Amended Complaint alleges Defendants falsely imprisoned Mr. Sanders

by detaining him against his will, without a claim of reasonable justification, authority, or privilege

during the period of time Mr. Sanders was in state guardianship. [DN 51 at 812]. “Kentucky cases

define false imprisonment as being any deprivation of the liberty of one person by another or

detention for however short a time without such person's consent and against his will, whether

done by actual violence, threats or otherwise. Furthermore, false imprisonment requires that the

restraint be wrongful, improper, or without a claim of reasonable justification, authority or

privilege.” Banks v. Fritsch, 39 S.W.3d 474, 479 (Ky. Ct. App. 2001) (citing to Grayson Variety

Store, Inc. v. Shaffer, 402 S.W.2d 424 (Ky. 1960); Great Atl. & Pac. Tea Co. v. Billups, 69 S.W.2d

5 (Ky. 1934); Ford Motor Credit Co. v. Gibson, 566 S.W.2d 154 (Ky. Ct. App. 1977); J.J.

Newberry Co. v. Judd, 82 S.W.2d 359 (Ky. 1935); Louisville & Nashville R.R. Co. v. Mason, 251

S.W. 184 (Ky. 1923)).

          Defendants argue the false imprisonment claim fails as a matter of law because Mr. Sanders

was “placed into state guardianship under the legal authority of a court order.” [DN 93-1 at 1063].

They cite no false imprisonment cases arising from guardianship proceedings, nor has the Court

been able to identify any such cases. However, false imprisonment claims against law enforcement

officers are fairly common and may offer guidance in the current case. In Kentucky, a law



                                                  10
enforcement officer is “liable for false imprisonment unless he or she enjoys a privilege or

immunity to detain an individual.” Dunn v. Felty, 226 s.W.3d 68, 71 (Ky. 2007). “Two common

examples of a law enforcement officer's privilege to detain an individual are (1) an arrest pursuant

to a warrant or (2) an arrest without a warrant in which the officer has probable cause, that is,

reasonable objective grounds to believe that a crime was committed and that the plaintiff

committed it.” Id. (citation omitted). “The common element of both examples is that the detention

was lawful as it occurred pursuant to legal process.” Id. Thus, just as a police officer is privileged

to detain an individual pursuant to legal process, the Court finds that CHFS officials are shielded

from false imprisonment claims when taking guardianship over an individual pursuant to a court

order.

         In this case, Judge Cotthoff entered an order appointing Ms. Leamy and CHFS as Mr.

Sanders’ guardians, thereby removing Mr. Sanders’ right to determine his living arrangements.

Additionally, the judge entered an order of transport authorizing the sheriff to transport Mr.

Sanders to PMHC in Madisonville. Judge Cotthoff also determined that Mr. Sanders should reside

at PMHC until his disability hearing on April 4, 2018. Given that CHFS was appointed Mr.

Sanders’ guardian and the court ordered Mr. Sanders to remain at PMHC pursuant to legal process,

the Defendants had reasonable justification and authority to hold Mr. Sanders at PMHC pending

his disability hearing. Therefore, Plaintiffs’ claim for false imprisonment fails as a matter of law.

   IV.      Outrage

         Count Four of the Amended Complaint also alleges that Defendants’ conduct “was so

atrocious and intolerable that it exemplifies the tort of outrage.” [DN 51 at 813]. Defendants argue

their conduct was not outrageous⸺they were merely following a court order to take Mr. Sanders

into state guardianship. [DN 93-1 at 1064]. In response, Plaintiffs claim Ms. Sanders “endured



                                                 11
months of forced separation from her severely disabled son” which constitutes outrage under state

law. [DN 103 at 1378].

       Kentucky courts have “set a high threshold for outrage claims,” Stringer v. Wal-Mart

Stores, Inc., 151 S.W.3d 781, 791 (Ky. 2004). “[A] claim for the tort of outrage requires the

plaintiff to prove conduct which is ‘so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

a civilized community.’” Humana of Ky., Inc. v. Seitz, 796 S.W.2d 1, 3 (Ky. 1990) (quoting

Restatement (Second) of Torts § 46 cmt.d (1965)). The Kentucky Supreme Court reasoned in

Kroger Co. v. Willgruber that “citizens in our society are expected to withstand petty insults,

unkind words and minor indignities. Such irritations are a part of normal, every day life and

constitute no legal cause of action. It is only outrageous and intolerable conduct which is covered

by this tort.” 920 S.W.2d 61, 65 (Ky. 1996).

       Viewing the facts in a light most favorable to the Plaintiffs, the Court concludes that Ms.

Holland, Ms. Monroe, and Ms. Perry’s conduct was not so outrageous in character, and so extreme

in degree, as to go beyond all possible bounds of decency. Instead, the facts demonstrate that while

working for CHFS, the Defendants followed the district court’s orders and Kentucky law to assume

state custody of Mr. Sanders and organized his transportation to a mental health facility. This

conduct is not “utterly intolerable in a civilized community,” and thus, the claim of outrage must

be dismissed.

                                         CONCLUSION
       For the reasons stated herein, IT IS HEREBY ORDERED: Defendants’ Motion for

Summary Judgment, [DN 93], is GRANTED. Plaintiffs’ 42 U.S.C. § 1985; 42 U.S.C. § 1983;

false imprisonment; and outrage claims against Defendants Holland, Monroe, and Perry shall be



                                                12
dismissed. However, Plaintiffs’ abuse of process and assault and battery claims may continue as

they were not addressed by Defendants in their Motion for Summary Judgment.

       IT IS SO ORDERED.




                                                              March 2, 2020




CC: Attorneys of Record




                                              13
